Citation Nr: 1448163	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability (characterized as residuals of a calcaneal fracture), to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a left ankle disability (characterized as residuals of a calcaneal fracture), to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

The claim had been characterized by the RO as a left ankle disability.  The Veteran, at the hearing, repeatedly referred to his disability as involving the heel.  In order to best match the adjudicatory history with the intent of the claimant, the Board has re-styled the issue as set forth on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for a left ankle disability, finding that no relevant treatment was shown in service and that no competent and probative medical evidence related a left ankle disorder to the Veteran's service-connected left knee disability; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.
 
2.  The evidence received since the last final denial in June 2006 raises a reasonable possibility of substantiating the claim.

3.  Service connection is in effect for a chronic left knee disability. 

4.  The evidence is at least in equipoise with respect to whether the Veteran has a current left ankle disability/residuals of calcaneal fracture that developed as a result of his service-connected left knee disability. 


CONCLUSION OF LAW

1.  The June 2006 rating decision denying a service connection claim for a left ankle disability is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 2006 rating decision is new and material; accordingly, the claim of service connection for a left ankle disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a left ankle disability/residuals of a calcaneal fracture, as secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision represents a grant of the benefit sought on appeal.  As such, no further discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013), is necessary.

At the outset, the Board notes that the claim was previously denied in an unappealed October 2006 rating decision.  The Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, such decision became final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156, to reopen a claim, evidence secured since the last final disallowance of the claim must be new and material. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

Here, the claim had previously been denied based on a lack of evidence showing in-service treatment referable to the left ankle and a lack of probative medical evidence relating left ankle problems to the Veteran's service-connected left knee disability.  Since that time, he has presented credible hearing testimony that provides more detail as to the means by which his left knee disability had an impact on his ankles.  Moreover, the credibility of his testimony is presumed for the purposes of analyzing whether the claim may be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Such evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so.  Accordingly, the claim is reopened.  Next, the Board will consider the underlying service connection claim. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran alleges that his service connected left knee gave way and caused him to fall from a ladder in 1989, causing injury to his left ankle and heel.  

The evidence of record shows that the Veteran has been diagnosed with a left ankle disability/residuals of a calcaneal fracture. Thus, a current disability is shown. 

Service connection for a chronic left knee disability was initially granted by rating action in July 1972.  The Veteran is currently rated 30 percent for a total left knee replacement and 10 percent for degenerative disc disease (DDD) of the lumbar spine secondary to the left knee disability.

The Veteran's private orthopedist and treating physicians opined that the current left ankle disorder could have been the result of instability in his service connected left knee.  

An October 2002 medical record from Kurt R. Kappenberger, M.D., notes the Veteran reported a left ankle injury caused by a fall from a ladder.  He felt the fall was caused by his left knee disability.  He had some instability and fell sustaining a calcaneal fracture which was treated with open reduction by Dr. Polly.  He noted after examination that:

In regard to his ankle.......  It is certainly possible that the open meniscectomy might have increase his instability of the knee in regards to a factor causing the fall which caused the calcaneal fracture.

A January 2004 treatment record from George H. Evans, M.D., noted the left knee injury in service.  The Veteran had subsequently had multiple falls.  He noted that an orthopedist in reviewing the medical records noted that the Veteran's initial left knee injury and surgery and could definitely have played a role in his left knee instability and subsequent resulting falls also directly playing a role in his chronic pain in other locations from injury sustained during these falls.

Additionally, the Veteran has offered credible testimony in which he noted that in the 1989 fall from a ladder his left knee, "hesitated or gave way and I fell off a ladder and shattered my heel." (Transcript, p.3)

The Veteran is competent to report that his left knee gave out on a ladder, causing him to fall, as such is observable to the senses.  Moreover, as the calcaneal fracture was an immediate result of such fall, this constitutes the rare type of causative event upon which a lay person is deemed competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are documented instances of treatment for injuries to the left ankle in 1989.  As such, although there are some inconsistencies, the Board finds the Veteran's testimony as to the nature and timing of his left ankle injury and symptoms to be credible, as it is generally consistent with the other evidence of record.

Based on the foregoing opinions and testimony, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has additional disability resulting from  a service-connected disease or injury.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310(a) are met for a left ankle disability/residuals of a calcaneal fracture, as secondary to the Veteran's service-connected left knee disability. 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a left ankle disability/residuals of a calcaneal fracture is granted.

Entitlement to service connection for a left ankle disability/residuals of a calcaneal fracture, as secondary to the service-connected left knee disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


